UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JACQUELINE SILVER,
                                                                 15-CV-3462 (ARR) (ST)
                    Plaintiff,
                                                                 Opinion & Order
                         — against —
                                                                 Not for electronic or print
 SERGENT SCOTT SALESSANDRO, P.O. LUIGI                           publication
 GALANO, P.O. NICHOLAS KOSTAS, P.O.
 EDWARD STINE, CAPTAIN JOHN DOE 5,

                    Defendants.


ROSS, United States District Judge:

       This Court has received the Report and Recommendation on the instant case dated

October 28, 2019, from the Honorable Steven L. Tiscione, United States Magistrate Judge.

ECF No. 96. No objections have been filed. The Court reviews “de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see

also Brissett v. Manhattan & Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB),

2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011). Where no timely objections have been

filed, “the district court need only satisfy itself that there is no clear error on the face of the

record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL

4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew

Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the record, I find

no clear error. I therefore adopt the Report and Recommendation, in its entirety, as the

opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
         Accordingly, plaintiff’s Motion for Relief from an Order or Judgment is denied.


SO ORDERED.



                                                   _______/s/________________
                                                   Allyne R. Ross
                                                   United States District Judge

Dated:          November 12, 2019
                Brooklyn, New York




                                               2
